Citation Nr: 0500057	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  04-16 489	)	DATE
	)
	)

THE ISSUE

Whether a May 27, 1997 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to service connection for 
a psychiatric disorder should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in a May 
27, 1997 Board decision.


FINDINGS OF FACT

1.  In a May 27, 1997 decision, the Board denied service 
connection for a psychiatric disorder; the veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").

2.  In a memorandum decision dated May 14, 1999, the Court 
affirmed the Board's May 27, 1997 decision.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion is dismissed with prejudice to refiling.  38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400(b); Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party claims that he should be granted service 
connection for a psychiatric disorder.  In a May 27, 1997 
decision, the Board denied service connection noting that the 
veteran's psychiatric disorder clearly and unmistakably 
preexisted service, did not increase during service, and 
therefore the preexisting psychiatric disorder was not 
aggravated by service.  He appealed this decision to the 
Court.  In May 1999, the Court issued a decision that 
affirmed the Board's May 27, 1997 decision.  In May 2004, the 
moving party filed a motion for revision of the Board's 
decision on the grounds of clear and unmistakable error.  

The sole question before the Board is whether the May 27, 
1997 Board decision, having been affirmed on review by the 
Court, can be the subject of revision on the basis of CUE.  
For the following reasons, the Board determines that it 
cannot.  This question was the subject of a decision of the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).  In that decision, the Disabled American Veterans 
(DAV) argued that 38 C.F.R. § 20.1400(b) which prevents the 
Board from reviewing a previous Board decision on an issue 
for CUE, was contrary to 38 U.S.C.A. § 7111 which does not 
limit the types of Board decisions that are subject to CUE 
review.  VA had argued in response that 38 U.S.C.A. § 7111 
was silent as to which Board decisions are reviewable, and 
Congress' intent in enacting 38 U.S.C.A. § 7111 was to codify 
existing Court of Appeals for Veterans Claims and Federal 
Circuit case law that a lower tribunal cannot review the 
decision of a superior court.  The Federal Circuit stated the 
following:

We do not find Rule 1400(b) contrary to 38 U.S.C. § 
7111; nor is it arbitrary or capricious.  In Smith [v. 
Brown 35 F.3d 1516 (Fed. Cir. 1994)], we held that 38 
C.F.R. § 3.105(a) does not permit a collateral challenge 
to a RO decision after the Board has sustained it.  
Smith, 35 F.3d at 1526.  In Donovan [v. West], 158 F.3d 
at 1382-83, we held that because 38 U.S.C. § 5109A is a 
codification of 38 C.F.R. § 3.105(a), the prohibition 
against collateral review that we found under the 
regulation in Smith extends to § 5109A.  See also 
Dittrich v. West, 163 F.3d 1349, 1352 (Fed. Cir. 1998).  
"The rationale for [this] rule is that it is improper 
for a lower tribunal (the RO) to review the decision of 
a higher tribunal (the Board of Veterans' Appeals)."  
Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000). 

We see no reason why this logic, which we found to apply 
to 38 C.F.R. § 3.105(a) and 38 U.S.C. § 5109A, does not 
apply to 38 U.S.C. § 7111.  As noted above, Congress 
intended to extend the principles underlying 38 C.F.R. § 
3.105(a) to § 7111, which governs CUE review of Board 
decisions.  The rationale that a lower tribunal cannot 
review the decision of a higher tribunal applies to § 
7111 -- the Board cannot review a decision of the Court 
of Appeals for Veterans Claims.  Moreover, although 38 
U.S.C. § 7111(a) provides for '[a] decision by the Board 
[to be] subject to revision on the grounds of [CUE],' if 
a superior court, such as the Court of Appeals for 
Veterans Claims, affirms the determination of the Board 
on a particular issue, that Board decision is replaced 
by the Court of Appeals for Veterans Claims decision on 
that issue.  Thus, there is no longer any 'decision by 
the Board that [can be] subject to revision.'

Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. 
Cir. 2000).  A contrary interpretation of the above would 
effectively allow a lower tribunal to review the decision of 
a higher tribunal - a situation the Federal Circuit has noted 
is simply not logical.  Winsett v. Principi, 341 F.3d 1329, 
1331 (Fed. Cir. 2003).  

Applying the above reasoning, because the Court subsequently 
affirmed the Board's May 27, 1997 decision, that decision is 
"replaced" by the Court's May 1999 decision and there is no 
longer any February 13, 1998 Board decision that is subject 
to review.  As such, the moving party's action fails to 
comply with the requirements set forth in 38 U.S.C.A. 
§ 7111(a), and the motion is dismissed with prejudice.


ORDER

The motion for revision of the May 27, 1997 Board decision on 
the grounds of clear and unmistakable error is dismissed with 
prejudice to refiling.



                       
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



